We agree with the IAS Court that it cannot be said, as a matter of law, that there is no "real relationship” between the article, which concerns newsworthy fashion trends in the Black community (see, Stephano v News Group Publs., 64 NY2d 174), and the photograph in which plaintiff appears in the background wearing traditional African garb (cf., Finger v Omni Publs. Intl., 77 NY2d 138). We also agree with the IAS court that plaintiff’s claim that the article is an "advertisement in disguise” is too speculative to raise a bona fide issue of fact (see, Stephano v News Group Publs., supra, at 186; Cruz v Latin News Impacto Newspaper, 216 AD2d 50). Concur — Sullivan, J. P., Rosenberger, Ross, Williams and Tom, JJ.